TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00038-CV


In re Wayne Hepner





ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


Wayne Hepner has petitioned for a writ of mandamus ordering the district court to
act on his application for post-conviction habeas corpus relief.  See Tex. Code Crim. Proc. Ann. art.
11.07 (West Supp. 2007).  The Court is advised that the district court's findings were filed on
January 22, 2008, and forwarded to the court of criminal appeals on January 29, 2008.  See id. art.
11.07, § 3(c).  Because the district court has fulfilled its obligations under article 11.07, the petition
for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a).


				__________________________________________
				G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Filed:   February 12, 2008